UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
KARAN PAL, CIVIL ACTION NO. 1:20-CV-0011-P
Petitioner
VERSUS JUDGE DEE D. DRELL
U.S. DEPARTMENT OF MAGISTRATE JUDGE PEREZ-MONTES
HOMELAND SECURITY, ET AL.,
Respondents

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 12), and after an independent review of the
record, including the objections filed by Petitioner, having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Petition (ECF No. 1) is hereby DISMISSED for lack
of jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT
PREJUDICE as to the merits of Petitioner’s claim. yt

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this 9 ‘day of

March, 2020.

  
 

QoS

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

 

 
